UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :     13-CR-934 (JMF)
                                                                       :
DORIAN AVERY,                                                          :           ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

        There is a proceeding in this matter scheduled for May 27, 2021, at 3:00 p.m. Unless

and until the Court orders otherwise, the proceeding will be held in person in Courtroom

1105 of the Thurgood Marshall United States Courthouse, 40 Centre Street, New York,

New York.

        The parties should consult the Court’s Individual Rules and Practices for Criminal Cases

(available at https://nysd.uscourts.gov/hon-jesse-m-furman) for sentencing-related procedures

and practices. Consistent with the Court’s Rules, the defendant’s sentencing submission shall be

served two weeks in advance of the date set for sentencing. The Government’s sentencing

submission shall be served one week in advance of the date set for sentencing. If a party does

not intend to file a substantive sentencing submission, the party should file a letter to that effect.

        If any counsel believes that the proceeding should be adjourned or held remotely (or that

the Defendant(s) should be permitted to appear remotely or not appear at all), counsel should

confer with one another and, no later than two business days from today, submit a letter motion

to that effect. Any such motion shall also include the following information:

    (1) Confirmation that the Defendant(s) consent(s) to appear remotely (or to waive his/her
      appearance altogether, as the case may be);

   (2) A brief statement of whether the Constitution, the Federal Rules, and the CARES Act
       permit the proceeding to be conducted remotely (or in the absence of the Defendant(s)),
       including, if the proceeding is a felony guilty plea or a sentencing, why the
       proceeding “cannot be further delayed without serious harm to the interests of
       justice,” CARES Act, § 15002(b)(2), Pub. L. No. 116-136, Mar. 27, 2020, 134 Stat
       281;

   (3) If the Defendant is detained, the facility in which the Defendant is held and his or her
       USMS No. (Counsel is advised that some facilities may require that any inmate
       appearing in court be quarantined for 14 days upon returning from their appearance.)

   (4) If the Defendant is not detained, whether the Defendant would be capable of participating
       in a remote proceeding, either or both by video or telephone.

   (5) Dates and times during the week of the currently scheduled proceeding that all counsel
       would be available for a proceeding in case it needs to be rescheduled.

      SO ORDERED.

Dated: May 10, 2021                                 __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                2
